Citation Nr: 0310895	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected hearing loss disability of the left ear.  

2.  Entitlement to service connection for a claimed hearing 
loss disability of the right ear. 

3.  Entitlement to service connection for a claimed left knee 
disability.  

4.  Entitlement to service connection for a claimed bilateral 
shoulder condition. 

5.  Entitlement to service connection for a claimed 
depressive disorder, to include on a secondary basis, as due 
to a service-connected right knee condition.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a claimed back 
condition.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO.  

For the reasons discussed below, the claim will be REMANDED 
to the RO for further development and consideration.



REMAND

On the veteran's VA Form 9, dated August 2002, he requested 
an in-person hearing before a traveling section of the Board.  
He also previously had requested a hearing by a local hearing 
officer at the RO, in his November 2001 notice of 
disagreement.  Although the report of a January 2002 informal 
conference report is of record, it does not appear that an 
actual hearing has been held-by the Board or otherwise.  So 
the case must be remanded to the RO to schedule a hearing 
before the Board.  38 C.F.R. § 20.704 (2002).



Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should confirm the veteran's 
current address, obtain a statement 
confirming that he does not want a 
hearing before a local hearing officer, 
or, instead, an alternative statement 
indicating that he accepts his January 
2002 informal conference in lieu of that 
local hearing.  

2.  The RO must then schedule the veteran 
for a hearing by a traveling Veterans Law 
Judge, sitting at the RO.  
If, for whatever reason, the veteran 
decides he no longer wants a travel Board 
hearing (or, as an alternative, a video-
conference hearing, etc.), then this must 
be documented in his claims file.  The RO 
must notify him of the date, time and 
location of any hearing scheduled and 
place a copy of that letter in the claims 
file.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified, 
but he may submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



